UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 02/28/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS General Municipal Money Market Fund February 28, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments100.4% Rate (%) Date Amount ($) Value ($) Alabama1.6% Macon Trust Various Certificates (Spanish Fort Redevelopment Authority - Spanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.20 3/7/10 12,500,000 a,b 12,500,000 California2.5% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.32 5/6/10 5,000,000 5,000,000 Los Angeles County Capital Asset Leasing Corporation, LR, CP (LOC: Bayerische Landesbank, JPMorgan Chase Bank and Westdeutsche Landesbank) 0.36 3/15/10 15,000,000 15,000,000 Colorado6.2% Colorado, Revenue, TRAN (Education Loan Program) 1.50 8/12/10 18,000,000 18,098,352 Colorado Educational and Cultural Facilities Authority, Education Revenue (Vail Mountain School Project) (LOC; Key Bank) 0.34 3/7/10 5,800,000 a 5,800,000 Colorado Housing Finance Authority, SFMR (Liquidity Facility; FHLB) 0.21 3/7/10 12,500,000 a 12,500,000 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 0.24 3/7/10 13,000,000 a 13,000,000 Delaware.5% Delaware Economic Development Authority, IDR (V&S Galvanizing LLC Project) (LOC; Key Bank) 0.60 3/7/10 4,280,000 a 4,280,000 District of Columbia1.6% Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.30 3/7/10 5,000,000 a 5,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (LOC; Wachovia Bank) 0.25 3/7/10 7,800,000 a 7,800,000 Florida6.2% Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (LOC; Bank of America) 0.16 3/1/10 3,300,000 a 3,300,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.25 3/7/10 10,000,000 a,b 10,000,000 Florida Housing Finance Agency, Housing Revenue (Caribbean Key Apartments Project) (LOC; FNMA) 0.24 3/7/10 10,970,000 a 10,970,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.45 3/8/10 10,000,000 10,000,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.37 4/8/10 10,000,000 10,000,000 Manatee County School District, GO Notes, TAN 1.00 5/1/10 5,000,000 5,005,012 Georgia9.2% Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 0.50 3/7/10 15,000,000 a 15,000,000 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) (LOC; SunTrust Bank) 0.27 3/7/10 14,600,000 a 14,600,000 Fulton County Development Authority, Revenue (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.20 3/7/10 28,695,000 a 28,695,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.25 3/7/10 15,000,000 a,b 15,000,000 Illinois2.1% Chicago, Second Lien Wastewater Transmission Revenue, Refunding (LOC; Bank of America) 0.14 3/1/10 4,200,000 a 4,200,000 Illinois Health Facilities Authority, Revenue, Refunding (Lutheran Home and Services) (LOC; Fifth Third Bank) 0.40 3/7/10 12,255,000 a 12,255,000 Indiana1.9% Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.20 3/7/10 15,000,000 a,b 15,000,000 Iowa.6% Guttenberg, HR, BAN (Guttenberg Municipal Hospial Project) 1.50 12/1/10 5,000,000 5,018,686 Kansas.7% Atchison, Industrial Revenue (StressCrete, Inc.) (LOC; Key Bank) 0.60 3/7/10 5,220,000 a 5,220,000 Kentucky3.6% Georgetown, Industrial Building Revenue, Refunding (Georgetown College Project) (LOC; Fifth Third Bank) 0.29 3/7/10 25,400,000 a 25,400,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.25 1/1/11 3,000,000 3,013,709 Louisiana1.7% Ascension Parish, Revenue (BASF Corporation Project) 0.38 3/7/10 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; Bank One) 0.51 3/7/10 1,300,000 a 1,300,000 Louisiana Public Facilities Authority, Revenue (Dynamic Fuels, LLC Project) (LOC; JPMorgan Chase Bank) 0.13 3/1/10 2,200,000 a 2,200,000 Maryland3.1% Chestertown, EDR, Refunding (Washington College Project) (LOC; RBS Citizens NA) 0.55 3/7/10 3,700,000 a 3,700,000 Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Bank) 0.50 3/7/10 3,380,000 a 3,380,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Bank of America) 0.28 4/6/10 14,045,000 14,045,000 Maryland Industrial Development Financing Authority, Revenue (Mercy High School Facility) (LOC; M&T Bank) 0.30 3/7/10 3,040,000 a 3,040,000 Massachusetts1.3% Massachusetts, GO Notes, RAN 2.50 4/29/10 10,000,000 10,034,834 Michigan9.6% Michigan, GO Notes 2.00 9/30/10 10,000,000 10,085,417 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Standard Federal Bank) 0.27 3/7/10 8,150,000 a 8,150,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.28 6/11/10 14,705,000 14,705,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.21 3/7/10 16,100,000 a 16,100,000 Michigan Housing Development Authority, SFMR (Liquidity Facility; Barclays Bank PLC) 0.23 3/7/10 8,700,000 a 8,700,000 Michigan Strategic Fund, LOR (Extruded Aluminum Corporation Project) (LOC; Comerica Bank) 0.41 3/7/10 9,235,000 a 9,235,000 Oakland County Economic Development Corporation, LOR (Three M Tool and Machine Inc. Project) (LOC; Comerica Bank) 0.41 3/7/10 10,000,000 a 10,000,000 Minnesota2.6% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.20 3/7/10 13,685,000 a 13,685,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.36 4/9/10 7,000,000 7,000,000 Mississippi1.3% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Petal Gas Storage, LLC Project) (LOC; Deutsche Bank AG) 0.17 3/7/10 10,000,000 a 10,000,000 Missouri3.1% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.25 4/5/10 10,000,000 10,000,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.18 3/1/10 14,195,000 a 14,195,000 Montana.8% Carbon County, RAN (Memorial Hospital Association Project) 1.25 3/1/11 6,000,000 6,029,953 Nevada2.0% Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 4/8/10 16,000,000 16,000,000 New Hampshire.9% New Hampshire Health and Education Facilities Authority, Revenue (The Derryfield School Issue) (LOC; RBS Citizens NA) 0.41 3/7/10 7,000,000 a 7,000,000 New Jersey3.2% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.22 3/7/10 25,000,000 a 25,000,000 New York6.3% Long Island Power Authority, Electric System Subordinated Revenue (LOC: JPMorgan Chase Bank and Landesbank Baden-Wurttemberg) 0.24 3/7/10 20,000,000 a 20,000,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.21 3/7/10 15,000,000 a 15,000,000 New York Local Government Assistance Corporation, GO Notes (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.23 3/7/10 5,000,000 a 5,000,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 4/9/10 10,000,000 10,000,000 North Carolina1.5% North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.18 3/7/10 4,835,000 a,b 4,835,000 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.30 3/7/10 3,800,000 a 3,800,000 Robeson County Industrial Facilities and Pollution Control Finance Authority, IDR (CB Systems, LLC Project) (LOC; Wachovia Bank) 0.35 3/7/10 2,920,000 a 2,920,000 Ohio4.0% Akron, Street Improvement Special Assessment Notes 3.50 10/1/10 1,000,000 1,004,280 Cleveland, COP, Refunding (Cleveland Stadium Project) (LOC; Wachovia Bank) 0.18 3/7/10 20,000,000 a 20,000,000 Franklin County, Health Care Facilities Revenue (Creekside at the Village Project) (LOC; Key Bank) 0.30 3/7/10 5,435,000 a 5,435,000 Marion County, Health Care Facility Revenue (United Church Homes, Inc. Project) (LOC; Allied Irish Banks) 1.00 3/7/10 5,000,000 a 5,000,000 Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; Bank One) 0.48 3/7/10 495,000 a 495,000 Pennsylvania5.9% Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue (Longwood at Oakmont, Inc.) (LOC; Allied Irish Banks) 0.30 3/1/10 6,000,000 a 6,000,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wachovia Bank) 0.28 3/7/10 15,000,000 a 15,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 3/7/10 8,000,000 a 8,000,000 Lawrence County Industrial Development Authority, Revenue (Villa Maria Project) (LOC; Allied Irish Banks) 0.49 3/7/10 6,800,000 a 6,800,000 Montgomery County Industrial Development Authority, Revenue (Waverly Heights Limited Project) (LOC; M&T Bank) 0.20 3/7/10 5,000,000 a 5,000,000 Philadelphia, GO Notes, TRAN 2.50 6/30/10 6,000,000 6,035,228 South Carolina.9% Charleston County School District, GO Notes, TAN 2.00 4/1/10 7,000,000 7,009,309 Tennessee1.4% Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.40 3/7/10 9,380,000 a 9,380,000 Sevier County Public Building Authority, Public Project Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 1.25 3/1/11 2,000,000 2,010,998 Texas4.9% Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.25 3/7/10 4,195,000 a,b 4,195,000 Harris County Health Facilities Development Corporation, HR (Baylor College of Medicine) (LOC; Wachovia Bank) 0.13 3/1/10 2,000,000 a 2,000,000 Houston Industrial Development Corporation, Air Cargo Revenue (Aero Houston East, LP Project) (LOC; Bank One) 0.31 3/7/10 2,900,000 a 2,900,000 Port of Port Arthur Navigation District, Revenue, CP (BASF AG) 0.46 5/12/10 5,000,000 5,000,000 Puttable Floating Option Tax Exempt Receipts (Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.21 3/7/10 5,000,000 a,b 5,000,000 San Antonio, Electric and Gas System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.27 3/1/10 10,000,000 10,000,000 Texas, TRAN 2.50 8/31/10 5,000,000 5,051,406 Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 0.30 3/7/10 4,915,000 a 4,915,000 Virginia1.5% Caroline County Industrial Development Authority, EDR (Meadow Event Park) (LOC; AgFirst Farm Credit Bank) 0.22 3/7/10 11,520,000 a 11,520,000 Washington.9% Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 0.25 3/1/10 7,500,000 a 7,500,000 West Virginia.4% Ritchie County, IDR (Simonton Building Products, Inc.) (LOC; PNC Bank) 0.26 3/7/10 2,800,000 a 2,800,000 Wisconsin.9% Park Falls, IDR (Weather Shield Project) (LOC; Bank One) 0.41 3/7/10 3,825,000 a 3,825,000 Wisconsin Rural Water Construction Loan Program Commmission, Revenue, BAN 1.50 11/15/10 3,000,000 3,015,823 Wyoming3.2% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 0.22 3/7/10 25,000,000 a 25,000,000 U.S. Related2.3% Puerto Rico Commonwealth Public Improvement GO Notes, Refunding (LOC; Wachovia Bank) 0.12 3/1/10 18,175,000 a 18,175,000 Total Investments (cost $794,863,007) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at February 28, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, these securities amounted to $66,530,000 or 8.4% of net assets. At February 28, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 794,863,007 Level 3 - Significant Unobservable Inputs - Total 794,863,007 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 By: /s/ James Windels James Windels Treasurer Date: April 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
